department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division uniform issue list legend taxpayer a ira b financial_institution b financial advisor c individual d financial advisor e account f financial_institution g law firm company j country k ira l amount amount financial_institution m amount dear this letter is in response to a request for a letter_ruling dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount from ira b on june taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to his reliance on erroneous information provided by individual d taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code through his investment_advisor financial advisor c and custodian financial_institution b taxpayer a dissatisfied with the earnings performance of ira b began contemplating other investment opportunities he was referred to individual d an investment_advisor employed by financial advisor e taxpayer a intended that his account balance in ira b would remain invested in one or more qualified_retirement_plans on or around june he met with individual d individual d assured taxpayer a that a distribution from ira b could be reinvested without any_tax consequences individual d did not discuss any rollover deadline that would apply to a distribution from ira b onjune4 on june taxpayer a executed paperwork to wire transfer amount from ira b to account f a non-ira account with financial_institution g the funds were transferred to account f on june pursuant to individual d’s instructions and relying on individual d’s written_statement that he would take care of the transaction for taxpayer a taxpayer a transferred amount from account f to what he believed to be taxpayer a’s sep-ira instead the funds were transferred to law firm as the escrow agent amount was used to purchase stock in company j which is an overseas corporation doing business in country k taxpayer a still owns the company j stock during the summer of 20__ another employee of financial advisor e explained to taxpayer a that the remainder of amount amount would have to be rolled over taxpayer a then completed an application to open a new ira to be maintained with financial_institution m on august amount was wire transferred from account f to ra l a sep-ira account with financial_institution m this second transfer of amount occurred after the expiration of taxpayer a’s rollover deadline amount remains in ira l and has not been used for any purpose against them taxpayer a further represents and documents that numerous clients of individual d and financial advisor e have initiated both civil and criminal proceedings based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that ‘ occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his reliance on individual d and on the misleading and incorrect information regarding the distribution from ira b provided by individual d which resulted in taxpayer a’s failure to complete a rollover of amount within the 60-day rollover period therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount or a lesser amount into a roliover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount or such lesser amount will be considered a rollover_contribution within the meaning of sec_408 of the code in addition provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution of amount to ira l on august considered a rollover_contribution within the meaning of sec_408 of the code such contribution will be this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d at sincerely yours carbon ha wolteins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
